DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The second pair of sensors from claim 8 (Note: the first pair of sensors are viewed as being elements 528a and 528b, and the third pair of sensors as viewed as being 528c and 528d per the language in Paragraphs 0060 and 0063)
The set of spacers from claim 10 (Note: see Paragraph 0060)
The set of spacers from claim 11 (Note: see Paragraph 0060)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, lines 20-21, recites “the slide cage” which should be changed to --the first slide cage-- to make it clear which slide cage is being referred to.
Claim 8, line 29, recites “the slide cage” which should be changed to --the second slide cage-- to make it clear which slide cage is being referred to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the third pair of sensors" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  A third pair of sensors is claimed in claim 4, but claim 7 does not depend from claim 4.
Claim 8 recites the limitation "the inner housing" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 27, recites “third and fourth lateral directions” which is indefinite because it is unclear how the third and fourth lateral directions from line 27 relate to the third and fourth lateral directions from lines 26-27.  Are there two sets of third and fourth lateral directions?  Should line 27 be changed to --the third and fourth lateral directions--?
Claim 10, line 3, recites “a set of spacers to replace the second slide cage” which is indefinite because it is unclear how the second slide cage can be a claim element while a replacement structure is also a claim element.  The Applicant cannot properly claim that there is a second slide cage and at the same time claim that there is not a second slide cage.  
Claim 11, line 3, recites “a set of spacers to replace the first and second slide cages” which is indefinite because it is unclear how the first and second slide cages can be claim elements while a replacement structure is also a claim element.  The Applicant cannot properly claim that there is a first and a second slide cage and at the same time claim that there is not a first and a second slide cage.  
Claim 12, lines 2-3, recites “at least one sensor element” which is indefinite because it is unclear if the at least one sensor element from lines 2-3 relates to or is separate from the plurality of sensor elements from line 2.  Should lines 2-3 be changed to --at least one sensor element of the plurality of sensor elements--?
Claim 12, line 10, recites “at least one sensor element” which is indefinite because it is unclear if the at least one sensor element from line 10 relates to or is separate from the plurality of sensor elements from line 2.  Should line 10 be changed to --at least one sensor element of the plurality of sensor elements--?
Claim 13, line 4, recites “the opening in the face” which is indefinite because it is unclear exactly which face the Applicant is referring to and exactly which face the Applicant is referring to since claim 12 discloses a plurality of openings and a plurality of faces.
Claim 17, line 2, recites “an additional sensor element” which is indefinite because it is unclear how the additional sensor element relates to the plurality of sensor elements from claim 12.  Is the additional sensor element one of the plurality of sensor elements from claim 12?
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 6,989,497 B1) discloses an input interface that is comprised of a housing having a plurality of slots formed on faces, and a plurality of sensors that sense movement of a control element.
Shimomura (US 6,078,247) discloses a multi-direction input interface that is comprised of a housing having a plurality of slots formed on faces, a plurality of holes formed in the faces, and a plurality of sensors that sense movement of a control element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656